Citation Nr: 9918033	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-42 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for disabilities due to 
radiation exposure.

2.  Entitlement to an evaluation in excess of 30 percent for 
cystic acne vulgaris.

3.  Entitlement to an effective date prior to March 23, 1994, 
for a 30 percent evaluation for service-connected acne 
vulgaris.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from July 1950 to February 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran is not represented in 
connection with his appeal.


REMAND

In April 1999, the Board received various documents from the 
veteran in connection with his claims.  While some documents 
appear to constitute additional argument in support of his 
appeal, other items appear to constitute evidence which may 
be pertinent to some of the issues on appeal.  The veteran 
did not submit a waiver of regional office preliminary 
review.  Under the circumstances, the Board is bound by 
regulation to forward all such new items of evidence to the 
RO for review, consideration, and any necessary action.  38 
C.F.R. § 20.1304(c) (1998). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the additional 
evidence submitted to the Board in light 
of the entire record.  After undertaking 
any additional development which may be 
necessary in light of such new evidence, 
the RO should determine whether any of 
the veteran's claims can be granted.  

2.  As to each issue which remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to comply with applicable 
regulations and to ensure due process of law.  The veteran is 
free to submit additional evidence and argument in support of 
his claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



